Citation Nr: 0027281	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-21 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This appeal arose from a December 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 10 percent disability evaluation.  In 
March 1999, this issue was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  In February 
2000, he and his representative were informed through a 
supplemental statement of the case of the continued denial of 
the benefit sought.


FINDINGS OF FACT

1.  From April 25, 1996, the effective date of the grant of 
service connection for PTSD, to November 7, 1996, the 
effective date of the change in the rating schedule, the 
veteran's PTSD was manifested by no more than mild 
impairment, and evidence of anxiety, irritability, 
nightmares, a startle reaction and hypervigilance.

2.  The rating criteria used to evaluate neuropsychiatric 
disorders were amended effective November 7, 1996; neither 
version is more favorable and the veteran will therefore be 
evaluated under both rating criteria following this date.

3.  Between November 7 and 22, 1996, the veteran's PTSD was 
manifested by mild impairment, with evidence of an irritable 
mood, and sad and anxious affect, speech with a regular rate 
and volume, no thought disorder or psychotic symptoms and 
occasional poor impulse control.

4.  Whether the veteran is entitled to the next higher 
evaluation (30 percent) for the service-connected PTSD from 
November 22, 1996 depends on whether there is evidence of 
definite impairment or of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The evidence of record does not resolve this issue.


CONCLUSIONS OF LAW

1.  From April 25 to November 7, 1996, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Code 9411 (1996).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000).

3.  Between November 7 and 22, 1996, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
PTSD had not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.126, Code 9411 (1996 & 1999).

4.  The veteran's claim for an evaluation in excess of 10 
percent for the service-connected PTSD from November 22, 1996 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.655(a) & (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
neuropsychiatric disorders were amended effective November 
1996.  According to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  
Therefore, in this case, the old criteria will be used to 
evaluate the veteran's PTSD prior to November 7, 1996, and 
both criteria will be relied on for the period after November 
7, 1996, as neither is more favorable to the appellant.

Prior to November 7, 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The new rating criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

The pertinent evidence of record included a VA examination of 
the veteran conducted in May 1996.  His complained that he 
was anxious and restless.  He tended to minimize his 
symptoms, although his wife said that he had a quick temper.  
After questioning, he admitted to having flashbacks.  The 
objective examination noted that his speech was not fluent 
due to hearing problems.  His mood was quite anxious and he 
admitted that he felt down at times.  He was irritable, but 
there was no evidence of a thought disorder.  He denied 
having hallucinations or delusions, but he referred to 
nightmares, outbursts of anger, hypervigilance and a startle 
response.  The diagnosis was PTSD.

The veteran underwent a private psychological evaluation in 
October 1996.  He complained of irritability, nervousness, 
poor sleep, nightmares, sweats, an exaggerated startle 
response, hypervigilance and intrusive thoughts.  He stated 
that he was teased by his co-workers, who liked to startle 
him.  The mental status examination noted that his affect was 
appropriate and his mood was calm.  His thoughts were 
organized, he was oriented and his memory was intact.  He did 
display poor judgment and insight.  He denied hallucinations 
and delusions.  The diagnosis was PTSD and a Global 
Assessment Functioning (GAF) Score of 58 was assigned.

On November 22, 1996, the veteran as afforded another private 
psychological evaluation.  He came in because of his 
complaints of poor sleep.  He also stated that he had dreams 
of his Vietnam experiences and that he avoided war movies.  
He was somewhat hypervigilant and he stated that he responded 
to stress with a loss of temper and violent outbursts.  He 
also noted that his children were becoming afraid of him.  He 
commented that he was working as a truck driver in an 
aluminum plant.  The mental status examination noted this his 
thoughts were goal directed and that he was somewhat shy and 
initially reluctant to talk.  He was a bit anxious and 
fidgety, although this improved as the interview progressed.  
His mood was irritable and his affect was anxious and 
somewhat sad.  His speech displayed regular rate and volume.  
There were no psychotic symptoms.  He admitted to occasional 
poor impulse control.  The Axis I diagnosis was PTSD and the 
GAF Score was 58.

After a review of the objective evidence of record, it is 
found that an evaluation in excess of 10 percent between 
April 25 and November 7, 1996 is not warranted.  The 
available evidence does not show that he suffered from 
definite impairment during this period of time.  The May 1996 
VA examination and the October 1996 private examination 
indicated that he was working full-time as a truck driver, a 
position that he had maintained for some 24 years.  While he 
was having some difficulties relating to his family, he had 
maintained his marriage for 25 years.  He still engaged in 
leisure activities, such as fishing, hunting, golfing and 
attending his children's activities.  While he was easily 
irritated and angered and had a startle response, he 
displayed no thought disorders and had experienced no 
hallucinations or delusions.  The private examination 
assigned his disorder a GAF Score of 58, which suggested a 
moderate degree of difficulty in social and occupational 
functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, page 
22 (3rd ed., Revised 1987).  The clinical findings noted 
above, in conjunction with his ability to maintain gainful 
employment and a long-term marriage, suggests that his PTSD 
was causing less than definite social and occupational 
impairment during this time period.  Therefore, an evaluation 
in excess of 10 percent between April 25 and November 7, 1996 
is not justified.

It is also found that an evaluation in excess of 10 percent 
between November 7 and November 22, 1996 is not warranted 
under either the old or the new rating criteria.  Again, the 
clinical findings, coupled with evidence of long-term, full-
time employment and the maintenance of a 25 year marriage, 
argue against a finding of definite impairment so as to 
warrant the assignment of an evaluation greater than 10 
percent.  Nor is there objective evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  While he was noted to be a bit 
irritable and anxious at the beginning of the November 22, 
1996 interview, these symptoms improved as the interview 
progressed.  It is found that the 10 percent disability 
evaluation assigned during this time period adequately 
compensates the veteran for the degree of disability 
documented.

Whether the veteran currently suffers from a greater degree 
of disability so as to warrant an increased rating from 
November 22, 1996 cannot be determined since he failed to 
report to two scheduled VA examinations, despite being 
advised of the importance of reporting and of the 
consequences of failure to do so.  According to the 
applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999).  The RO 
tried to schedule an examination on two occasions; the 
veteran failed to report and did not provide any good cause 
for these failures.  Therefore, it is concluded that the RO 
has made every reasonable effort to obtain information needed 
to fully evaluate the veteran's claim, as instructed by the 
Board.  The inability of the RO to obtain this information 
has been solely the result of the veteran's failure to 
cooperate with the RO.  Under these circumstances, it is 
found that the claim for an increased evaluation for PTSD 
from November 22, 1996 must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected PTSD.


ORDER

An evaluation in excess of 10 percent for the service-
connected PTSD from April 25 to November 7, 1996 is denied.

An evaluation in excess of 10 percent for the service-
connected PTSD between November 7 and 22, 1996 is denied.

An evaluation in excess of 10 percent for the service-
connected PTSD from November 22, 1996 is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

